COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
  DEBRA ANN BREEDING a/k/a DEBRA                               No. 08-21-00009-CV
  ANN HOLLAND,                                    §
                                                                   Appeal from the
  Appellant,                                      §
                                                                266th District Court
  v.                                              §
                                                              of Erath County, Texas
  EDWARD ALLEN BREEDING, III,                     §
                                                                   (TC# CV35815)
  Appellee.                                       §



                                       JUDGMENT

       The Court has considered this cause on its own motion and concludes the appeal should be

dismissed for want of prosecution. We therefore dismiss the appeal for want of prosecution. We

further order Appellant pay all costs of this appeal, and this decision be certified below for

observance.

       IT IS SO ORDERED THIS 30TH DAY OF NOVEMBER, 2021.


                                             JEFF ALLEY, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.